J-A33038-16
                                 2016 PA Super 302

SAMUEL SCHELL, TRADING AND                  :     IN THE SUPERIOR COURT OF
DOING BUSINESS AS QUALI-TE-LAWN             :           PENNSYLVANIA
CARE SERVICES,                              :
POST OFFICE BOX 384                         :
CHAMPION, PENNSYLVANIA 15622,               :
                                            :
                     Appellant              :
                                            :
                       v.                   :
                                            :
RICHARD V. MURPHY,                          :
198 CENTERVILLE ROAD                        :
BEDFORD, PENNSYLVANIA 15522,                :
                                            :
                     Appellee               :        No. 682 WDA 2016

                Appeal from the Order Entered April 11, 2016,
              in the Court of Common Pleas of Bedford County,
              Civil Division at No(s): No. 50002 Mechanics 2016

BEFORE:     LAZARUS, SOLANO, and STRASSBURGER,* JJ.

OPINION BY STRASSBURGER, J.:                     FILED DECEMBER 23, 2016

      Samuel Schell, trading and doing business as Quali-Te-Lawn Care

Services (Schell), appeals from the order entered April 11, 2016, which

granted preliminary objections filed by Richard V. Murphy (Murphy) in this

mechanics’ lien action, and dismissed Schell’s complaint. Upon review, we

reverse the order of the trial court and remand for proceedings consistent

with this opinion.

      On January 15, 2016, Schell, through counsel, filed a mechanics’ lien

claim against Murphy, who was the title owner of residential property located

in Bedford, Pennsylvania.        Schell averred that on July 31, 2015, he was

contracted by Murphy and his wife, Phyllis Murphy (Wife), “to install


*Retired Senior Judge assigned to the Superior Court.
J-A33038-16


underground drainage lines and a sewage line to, from and about the

residence, to erect and construct a stone masonry retaining wall, steps and

walkways to and from the residence, and regrade the driveway serving the

residence.” Mechanics’ Lien Claim, 1/15/2016, at ¶ 3.           Schell began

performing work pursuant to the contract on August 18, 2015, and was “told

… to leave the premises” on November 20, 2015. Id. at ¶ 6. According to

Schell, at the time he was “directed to leave the premises, substantially all

of the [i]mprovements were complete.” Id. at ¶ 7. Thus, Schell filed a claim

for a mechanics’ lien in the amount of $17,484.23 plus interest and costs.

      On January 28, 2016, Murphy filed preliminary objections to the

mechanics’ lien claim. Specifically, Murphy argued that the mechanics’ lien

claim “must be dismissed for failure to join an indispensable party, to wit,

[Wife], thus depriving the [trial court] of subject matter jurisdiction.”

Preliminary Objections to Mechanics’ Lien Claim, 1/28/2016, at ¶ 3.

According to Murphy, because Wife was a party to the underlying contract,

but not an owner of the property, Schell cannot file a mechanics’ lien claim

against the property because Wife cannot be joined.1

      By order of court dated April 8, 2016, and entered on the docket on

April 11, 2016, the trial court concluded that Wife “is an indispensable party

under Pa.R.C.P. 1032, and inasmuch as [Schell] is, by law, unable to join

1
  Murphy also argued that the contract was invalid for failure to comply with
the Home Improvement Consumer Protection Act (HICPA), 73 P.S. §§ 517.1-
517.18.


                                    -2-
J-A33038-16


[Wife] in a mechanics’ lien claim, [Murphy’s] preliminary objections are

granted.” Order, 4/11/2016, at ¶ 1.        Thus, the trial court dismissed the

complaint. Schell timely filed a notice of appeal. Both Schell and the trial

court complied with Pa.R.A.P. 1925.

         Schell presents one question for our review.     “Did the [trial] court

commit an error of law in sustaining [Murphy’s] preliminary objections to

[Schell’s mechanics’] lien claim, filed against [Murphy] as the sole record

title owner, on the grounds that a non-owner spouse, listed as a party in the

home improvement contract, was an indispensable party to the [mechanics’]

lien?” Schell’s Brief at 4 (unnecessary capitalization omitted).

         “[O]ur standard of review of an order of the trial court overruling or

granting preliminary objections is to determine whether the trial court

committed an error of law. When considering the appropriateness of a ruling

on preliminary objections, the appellate court must apply the same standard

as the trial court.” Richmond v. McHale, 35 A.3d 779, 783 (Pa. Super.

2012).

         We provide the following background on the nature of mechanics’

liens.

               Mechanics’ liens were unknown at common law and are
         entirely a creature of statute. Such liens are designed to protect
         persons who, before being paid (or fully paid), provide labor or
         material to improve a piece of property. See generally
         Matternas v. Stehman, [] 642 A.2d 1120, 1124 ([Pa. Super.]
         1994) (“The Mechanics’ Lien Law of 1963 was intended to
         protect the prepayment [of] labor and materials that a



                                       -3-
J-A33038-16


      contractor invests in another’s property[.]”). Mechanics’ liens
      accomplish this goal by giving lienholders security for
      their payment independent of contractual remedies.

Bricklayers of W. Pennsylvania Combined Funds, Inc. v. Scott’s Dev.

Co., 90 A.3d 682, 690 (Pa. 2014) (some citations omitted; emphasis

added). In addition, “[t]he right to a mechanic[s’] lien is purely a creature

of statute and it is only available if the conditions of the legislature are

strictly followed. Where the words of the statute are clear, the courts should

not be requested to go beyond the requirements of the act.” Brann &

Stuart Co. v. Consol. Sun Ray, Inc., 253 A.2d 105, 106 (Pa. 1969).

      The statute governing mechanics’ liens provides that the lien must

include the following, in relevant part.

            (1) the name of the party claimant, and whether he files
      as contractor or subcontractor;

          (2) the name and address of the owner or reputed
      owner;

            (3) the date of completion of the claimant’s work;

                                           ***

            (5) if filed by a contractor under a contract or contracts for
      an agreed sum, an identification of the contract and a general
      statement of the kind and character of the labor or materials
      furnished;

                                           ***

            (7) the amount or sum claimed to be due; and




                                      -4-
J-A33038-16


           (8) such description of the improvement and of the
      property claimed to be subject to the lien as may be reasonably
      necessary to identify them.

49 P.S. § 1503(a) (emphasis added).

      Instantly, the trial court held that, despite the clear language of the

statute requiring only that the mechanics’ lien name the owner of the

property, Wife was an indispensable party in this mechanics’ lien action. The

trial court offered the following.

      [Wife] absolutely has a right and interest in [Schell’s] claim.
      Moreover, [Wife’s] interest is vital in nature and is undoubtedly
      essential to a full and fair resolution of [Schell’s] claim. And, we
      think it obvious that resolution to [Schell’s] claim could not be
      afforded without violating the due process rights of [Wife]. For
      example, should litigation continue in her absence, and there be
      a legal determination that the contract was breached, [Wife’s]
      right to defend - or bring a counter claim - would conceivably
      [be] lost forever, without her ever being given legal notice or an
      opportunity to participate. We therefore believe [Wife] is clearly
      an indispensable party to [Schell’s] claim.

Trial Court Opinion, 7/21/2016, at 2-3.

      Here, the trial court clearly conflates the rights and remedies available

in a mechanics’ lien claim and the rights and remedies available in an action

on the contract itself. This Court has held that “[a] mechanics’ lien is not

the basis for recovery of unliquidated damages for breach of contract, and a

mechanics’ lien proceeding is not intended to settle the contractual

obligations of the parties.    A [m]echanics’ [l]ien action is distinct from a

breach of contract action.” Wyatt Inc. v. Citizens Bank of Pennsylvania,




                                      -5-
J-A33038-16


976 A.2d 557, 570 (Pa. Super. 2009) (internal citations and quotation marks

omitted).

        Based on the foregoing, it is evident the trial court’s rationale for

concluding that Wife is an indispensable party to this mechanics’ lien claim

was in error. The statute does not require that the mechanics’ lien claimant

name all parties to the contract to satisfy the requirements set forth in the

mechanics’ lien statute; it requires only that the claimant name the owner or

reputed owner of the property. Here, there is no dispute that Murphy is the

only owner of the property. Thus, Wife cannot be an indispensable party in

this mechanics’ lien claim.2 To hold otherwise would make it impossible for

a claimant to file a mechanics’ lien claim on a property where he or she

entered into a contract with anyone other than, or in addition to, the owner

of the property.      That clearly was not the intention of the legislature in

promulgating the Mechanics’ Lien Law. Accordingly, we reverse the order of

the trial court granting Murphy’s preliminary objection for failure to join an

indispensable party and remand for proceedings consistent with this opinion.

        Order reversed. Case remanded for proceedings consistent with this

opinion. Jurisdiction relinquished.




2
    There is no obstacle to Schell and Wife filing a breach of contract action.


                                        -6-
J-A33038-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/23/2016




                          -7-